UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 xFiled by the Registrant Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 INNOTRAC CORPORATION (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transaction applies: N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A Proposed maximum aggregate value of transaction: N/A Total fee paid: N/A o Fee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing: Amount previously paid: N/A Form, Schedule or Registration Statement No.: N/A Filing party: N/A Date Filed: N/A April 29, 2013 To Our Shareholders: On behalf of the Board of Directors and management of Innotrac Corporation, I cordially invite you to the Annual Meeting of Shareholders to be held on June 5, 2013, at 9:00 AM, local time, at Innotrac Corporation Headquarters located at 6465 East Johns Crossing, Suite 400, Johns Creek, GA 30097. At the Annual Meeting, shareholders will be asked to consider and vote upon the following item: ● The re-election of two current Innotrac directors. Information about the nominees for director and certain other matters is contained in the accompanying Proxy Statement. ● A non-binding resolution to approve the compensation of the Company’s Named Executive Officers. ● A non-binding resolution to determine the frequency of future advisory votes on executive compensation. A copy of Innotrac’s 2012 Annual Report to Shareholders, which contains financial statements and other important information about Innotrac’s business, is also enclosed. It is important that your shares of stock be represented at the meeting, regardless of the number of shares you hold. We encourage you to specify your voting preference. If you are a shareholder of record, you can vote your shares by the internet or by telephone by following the instructions on your Proxy Card. If you wish to vote by mail, please date, sign, and mail the enclosed Proxy Card promptly. Regardless of whether you plan to attend the meeting in person, please complete the enclosed Proxy Card and return it promptly in the enclosed envelope, or vote by using any other method described on your Proxy Card. If you do attend and wish to vote in person, you may revoke your proxy at that time. I hope you are able to attend, and look forward to seeing you. Sincerely, SCOTT D. DORFMAN Chairman of the Board, President and Chief Executive Officer INNOTRAC CORPORATION 6465 East Johns Crossing Suite 400 Johns Creek, Georgia 30097 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD JUNE 5, 2013 To the Shareholders of Innotrac Corporation: Notice is hereby given that the Annual Meeting of Shareholders of Innotrac Corporation will be held at 9:00 AM, local time, on Wednesday, June 5, 2013, at Innotrac Corporation Headquarters located at 6465 East Johns Crossing, Suite 400, Johns Creek, GA 30097 for the following purposes: 1. To elect two directors whose terms, if re-elected, will expire in 2016. 2. To consider a non-binding resolution to approve the compensation of the Company’s Named Executive Officers. 3. To consider a non-binding resolution to determine the frequency of future advisory votes on executive compensation. 4. To consider such other matters as may properly come before the meeting and any adjournment or postponement thereof. Only holders of Innotrac’s common stock (“Common Stock”) of record as of the close of business on Monday, April22, 2013 are entitled to vote at the Annual Meeting. It is important that your shares be represented at the Annual Meeting. For that reason, we ask that you promptly sign, date and mail the enclosed Proxy Card in the return envelope provided, or vote by using any other method described on your Proxy Card. If you do attend and wish to vote in person, you may revoke your proxy at that time. The enclosed Proxy Statement, Proxy Card and Annual Report to Shareholders, which includes a copy of our Annual Report on Form 10-K for the fiscal year ended December 31, 2012, are also available on our web site at http://www.innotrac.com, however, our website and any contents on our website should not be considered incorporated by reference into this document. April 29, 2013 By Order of the Board of Directors, Stephen G. Keaveney Secretary Your Vote is Important Whether or not you expect to be present at the Annual Meeting, we urge you to vote your shares. You can vote your shares by the internet or by telephone by following the instructions on your Proxy Card. If you wish to vote by mail, please date, sign, and promptly return the enclosed Proxy Card in the enclosed business reply envelope. The proxy may be revoked at any time prior to exercise, and if you are present at the Annual Meeting, you may, if you wish, revoke your proxy at that time and exercise the right to vote your shares personally. Innotrac Corporation Proxy Statement Contents Introduction 1 Quorum and Voting Requirements 2 Voting Securities and Principal Shareholders 2 Section 16(a) Beneficial Ownership Reporting Compliance 4 Board Matters 4 Items for Vote: Item No. 1: Election of Directors 8 Item No. 2: Advisory Vote on Executive Compensation 10 Item No. 3: Advisory Vote to Determine Frequency of Future Advisory Votes on Executive Compensation 10 Compensation of Executive Officers and Directors: Summary Compensation Table 11 Narrative Disclosure to Summary Compensation Table 11 Outstanding Equity Awards at Fiscal Year-End 16 Potential Payments Upon Termination or Change in Control 16 Non-Employee Director Compensation 17 Compensation Committee Interlocks and Insider Participation 17 Related Person Transactions 18 Equity Compensation Plans 19 Accounting Matters: Independent Registered Public Accounting Firm 19 Report of the Audit Committee 21 Shareholders’ Proposals for 2014 Annual Meeting 22 Other Matters 22 PROXY STATEMENT Dated April 29, 2013 For the Annual Meeting of Shareholders To be Held June 5, 2013 INTRODUCTION This Proxy Statement is furnished to shareholders in connection with the solicitation of proxies by the Board of Directors of Innotrac Corporation (“Innotrac” or the “Company”) for use at Innotrac’s 2013 Annual Meeting of Shareholders (the “Annual Meeting”) to be held on Wednesday, June 5, 2013, including any postponement, adjournment or adjournments thereof, for the purposes set forth in the accompanying Notice of Annual Meeting. Management intends to mail this Proxy Statement and the accompanying form of proxy to shareholders on or about April 29, 2013. Only shareholders of record at the close of business on April 22, 2013 (the “Record Date”) are entitled to notice of and to vote in person or by proxy at the Annual Meeting. As of the Record Date, there were 13,245,440 shares of the Company’s common stock, $0.10 par value per share (the “Common Stock”), issued and entitled to vote at the Annual Meeting. Shareholders are requested to provide their voting instructions by the Internet, by telephone, or by mail in the accompanying proxy duly executed and returned to the management of Innotrac. Proxies that are properly delivered, and not revoked, will be voted at the Annual Meeting. Any proxy given pursuant to this solicitation may be revoked by the shareholder at any time prior to the voting of the proxy by delivery of a subsequently dated proxy, by written notification to the Secretary of Innotrac or by personally withdrawing the proxy at the Annual Meeting and voting in person. Abstentions and broker non-votes will not be considered in the election of nominees to the Board of Directors, the non-binding vote to approve the compensation of the Company’s Named Executive Officers, or the non-binding vote to determine the frequency of future advisory votes on executive compensation, but will be treated as votes against any other proposals presented to the shareholders.A broker non-vote occurs when a proxy received from a broker or other nominee holding shares on behalf of a client (i.e., in street name) does not contain clear voting instructions on a “non-routine” matter because the broker or nominee has not received specific voting instructions from the client with respect to such non-routine matter.The proposals in this proxy statement are non-routine matters and accordingly the brokerage firm cannot vote your shares on these proposals without your instructions.A rule change effective in 2010 no longer permits brokers to vote in the election of Directors if the broker has not received instructions from the beneficial owner, accordingly, it is now particularly important that beneficial owners instruct their brokers how they wish to vote their shares. If your shares of Common Stock are held by a broker, bank or other nominee (i.e., in “street name”), you will receive instructions from your nominee, which you must follow in order to have your shares voted - the instructions may appear on the special proxy card provided to you by your nominee (also called a “voting instruction form”). Your nominee may offer you different methods of voting, such as by telephone or Internet. If you do hold your shares in “street” name and plan on attending the Annual Meeting, you should request a proxy from your broker or other nominee holding your shares in record name on your behalf in order to attend the Annual Meeting and vote at that time (your broker may refer to it as a “legal” proxy). 1 A copy of Innotrac’s Annual Report to Shareholders, which includes a copy of the Annual Report on Form 10-K for the year ended December 31, 2012, is being furnished herewith. Any record or beneficial shareholder as of the Record Date may request a copy of any exhibits to the Annual Report on Form 10-K, upon payment of Innotrac’s reasonable expenses in furnishing the exhibits, by submitting a written request to: Innotrac Corporation 6465 East Johns Crossing Suite 400 Johns Creek, Georgia 30097 Attn.: Secretary If the person requesting exhibits was not a shareholder of record on the Record Date, the request must include a representation that the person was a beneficial owner of Common Stock on that date. This Proxy Statement and the enclosed Proxy Card and Annual Report to Shareholders are available on our web site at www.innotrac.com. QUORUM AND VOTING REQUIREMENTS The holders of a majority of the shares entitled to vote on the Record Date, represented in person or by proxy, shall constitute a quorum for the purpose of transacting business at the Annual Meeting. Each outstanding share shall be entitled to one vote on each matter submitted to a vote at the Annual Meeting. The required vote for each item of business at the Annual Meeting is as follows: Ø For Item 1 on the Proxy Card, the election of two directors, the nominees for the vacancy receiving the greatest number of votes at the Annual Meeting, assuming a quorum is present, shall be deemed elected, even though such nominees may not receive a majority of the votes cast. Ø For Item 2 on the Proxy Card, the non-binding resolution to approve the compensation of the Company’s Named Executive Officers, the resolution will be approved if the number of votes cast in favor of approving the non-binding resolution exceeds those cast against it. Ø For Item 3 on the Proxy Card, the non-binding resolution to determine the frequency of the advisory vote on executive compensation, the alternative receiving the greatest number of votes - every one, two or three years - will be deemed to be the frequency that shareholders approve. Ø For any other business at the Annual Meeting, if more shares are voted in favor of the matter than against it, assuming a quorum is present, the matter shall be approved, unless the vote of a greater number is required by law. In counting the votes cast, only those cast “for” and “against” a matter are included, although you cannot vote “against” a nominee for director. An abstention and a “broker non-vote” are counted only for purposes of determining the presence of a quorum at the Annual Meeting, but otherwise have no effect on voting. VOTING SECURITIES AND PRINCIPAL SHAREHOLDERS The following table sets forth information concerning the beneficial ownership of the Common Stock, which is Innotrac’s only class of voting stock, at April 22, 2013, by: ● each person known to Innotrac to beneficially own more than 5% of the Common Stock; ● each director (including nominees for re-election), and each of the executive officers named in the Summary Compensation Table for 2013(the “Named Executive Officers”); and ● all of Innotrac’s directors and executive officers as a group. 2 To Innotrac’s knowledge, except under applicable community property laws or as otherwise indicated, the persons named in the table have sole voting and sole investment control with regard to all shares beneficially owned. Beneficial Owner Number of Shares Beneficially Owned(1) Percentage Beneficially Owned Scott D. Dorfman % IPOF Group % Robert J. Toner % Larry C. Hanger % Joel E. Marks * Bruce V. Benator * Thomas J. Marano * James W. Childs * All directors and executive officers as a group (7 persons) % * Denotes less than 1% Beneficial ownership is determined under the rules of the Securities and Exchange Commission. These rules deem common stock subject to options currently exercisable, or exercisable within 60 days, to be outstanding for purposes of computing the percentage ownership of the person holding the options or of a group of which the person is a member, but they do not deem such stock to be outstanding for purposes of computing the percentage ownership of any other person or group. For purposes of the above table, as of April 22, 2013, there were 13,245,440 shares of Common Stock outstanding, which number includes restricted shares issued to executives and directors.There are 190,000 options currently exercisable or exercisable within 60 days that are issued to the individuals listed in this table.The total number of restricted shares outstanding at April 22, 2013 is 910,637. Includes an aggregate of 160,033 shares owned by: (i)Mr. Dorfman’s wife individually and Mr. Dorfman and Mr. Dorfman’s wife as custodian for the benefit of their children; and (ii)Mr. Dorfman’s brother as trustee for the benefit of Mr. Dorfman’s children. Mr. Dorfman’s address is 6465 East Johns Crossing, Suite 400, Johns Creek, Georgia 30097. The IPOF Group consists of IPOF Fund, L.P., the David Dadante Revocable Trust dated May 14, 2003 and David Dadante, individually. Pursuant to an order dated November 21, 2005, the United States District Court for the Northern District of Ohio (the “Court”) appointed Mr. Mark E. Dottore the Receiver to the assets of IPOF Group. The Court determined that Mr. Dottore, as Receiver, was to administer the assets of the IPOF Group with the same rights and powers as a general partner in a limited partnership pursuant to Ohio Revised Code Chapter 1782 Limited Partnerships. The address of Mr. Dottore is 2344 Canal Road, Cleveland, Ohio 44113. Includes 50,000 shares subject to presently exercisable stock options. Includes 50,000 shares subject to presently exercisable stock options. Includes 10,000 shares held by the Marks Family, LLP and 30,000 shares subject to presently exercisable stock options. Includes 30,000 shares subject to presently exercisable stock options. Includes 30,000 shares subject to presently exercisable stock options. 3 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934 and the disclosure requirements of Item 405 of Regulation S-K require the directors and executive officers of the Company, and any persons holding more than 10% of any class of equity securities of the Company, to report their ownership of such equity securities and any subsequent changes in that ownership to the Securities and Exchange Commission, the NASDAQ Capital Market and the Company. Based solely on a review of the written statements and copies of such reports furnished to the Company, the Company believes that, during 2012, all Section 16(a) filing requirements were met. BOARD MATTERS Board The Bylaws of Innotrac provide that the Board of Directors shall consist of no fewer than five or more than eleven directors, with the exact number being set from time to time by the Board or the shareholders. During fiscal 2012, the Board consisted of five directors, one of whom, Mr. Dorfman, was an employee of the Company. The Board has determined that a majority of its members are independent as defined under Securities Exchange Commission rules and NASDAQ listing standards. The independent directors are Messrs. Bruce V. Benator, James Childs, Thomas J. Marano, and Joel E. Marks. These independent directors meet regularly in executive sessions without management present. The Board of Directors meets on a regular basis to supervise, review and direct Innotrac’s business and affairs. During the 2012 fiscal year, the Board held four (4) meetings.Mr. Dorfman telephonically attended the Company’s 2012 Annual Meeting of Shareholders and was the only board member in attendance.The Company does not require its board members to attend its annual meetings of shareholders. Committees During fiscal 2012, the Board of Directors had three standing committees to which it assigned certain responsibilities in connection with the governance and management of its affairs: the Audit, Compensation, and Nominating/Governance Committees. Each committee operates under a written charter adopted by the Board, which are available at Innotrac’s website at www.innotrac.com through the “Investors” link.Each of the directors attended at least 75%of the Board meetings and meetings of committees on which they served during the 2012 fiscal year. The composition of these committees during fiscal 2012, and the number of meetings they held, was as follows: Audit Compensation Nominating/ Governance Number of Meetings 4 2 2 Name of Director Bruce V. Benator X James W. Childs X Chair X Thomas J. Marano X X Chair Joel E. Marks Chair X X 4 Audit Committee. The primary function of the Audit Committee is to assist the Board of Directors in fulfilling its financial and other oversight responsibilities. The Audit Committee’s duties, responsibilities and activities include reviewing Innotrac’s financial statements, reports and other financial information, overseeing the annual audit and the independent auditors, and reviewing the integrity of Innotrac’s financial reporting process and the quality and appropriateness of its accounting principles. The Report of the Audit Committee is included herein beginning at page 20. The Board has determined that Mr. Marks satisfies the “audit committee financial expert” criteria adopted by the SEC under Section 407 of the Sarbanes-Oxley Act of 2002. The members of the Audit Committee also meet the additional independence criteria applicable to audit committee members and the financial literacy requirements of NASDAQ listing standards. Compensation Committee. The Compensation Committee is responsible for the review and approval of compensation of employees above a certain salary level, the review of management recommendations relating to incentive compensation plans, the administration of Innotrac’s Stock Incentive and Senior Executive Compensation Plans, the review of compensation of directors and consultation with management and the Board on senior executive continuity matters. Nominating/Governance Committee. The Nominating/Governance Committee is responsible for reviewing matters pertaining to the composition, organization and practices of the Board of Directors (including a periodic evaluation of the Board in meeting its corporate governance responsibilities) and for recommending to the full Board a slate of directors for consideration by the shareholders at the annual meeting and candidates to fill any vacancies on the Board. Director Nominations Nominations Process. The Nominating/Governance Committee is responsible for considering and making recommendations to the Board concerning nominees to recommend to the shareholders in connection with Innotrac’s annual meeting of shareholders, and nominees for appointments to fill any vacancy on the Board. To fulfill these responsibilities, the Committee periodically considers and makes recommendations to the Board regarding what experience, talents, skills and other characteristics the Board as a whole should possess in order to maintain its effectiveness. In determining whether to nominate an incumbent director for re-election, the Board and the Nominating/Governance Committee evaluate each incumbent’s continued service in light of the Board’s collective requirements at the time such director’s class comes up for re-election. When the need for a new director arises (whether because of a newly created Board seat or vacancy), the Nominating/Governance Committee proceeds by whatever means it deems appropriate to identify a qualified candidate or candidates, including by engaging director search firms. The Committee reviews the qualifications of each candidate. Final candidates are generally interviewed by one or more Board members. The Committee then makes a recommendation to the Board based on its review, the results of interviews with the candidate and all other available information.The Board makes the final decision on whether to invite the candidate to join the Board. Director Qualifications. The Nominating/Governance Committee is responsible for considering and making recommendations to the Board concerning criteria for the selection of qualified directors. At a minimum, directors should have high moral character and personal integrity, demonstrated accomplishment in his or her field, the ability to devote sufficient time to carry out the duties of a director, and be at least 21 years of age. In addition to these minimum qualifications for candidates, in evaluating candidates the Board and the Committee may consider all information relevant in their business judgment to the decision of whether to nominate a particular candidate for a particular Board seat, taking into account the then-current composition of the Board. These factors may include: a candidate’s professional and educational background, reputation, industry knowledge and business experience, and the relevance of those characteristics to Innotrac and the Board; whether the candidate will complement or contribute to the diversity of talents, skills, background, experience, and other characteristics needed to maintain the Board’s effectiveness; the candidate’s ability to fulfill the responsibilities of a director and of a member of one or more of the Board’s standing committees; whether the candidate is independent; and whether the candidate is financially literate or a financial expert.The composition of the current Board of Directors reflects diversity in business and professional experience and skills. 5 Shareholder Nominations. Nominations of individuals for election to the Board at any meeting of shareholders at which directors are to be elected may be made by any Innotrac shareholder entitled to vote for the election of directors at that meeting by complying with the procedures set forth in Article III, Section 3 of Innotrac’s Bylaws. Article III, Section 3 generally requires that shareholders submit nominations by written notice to the President of the Company setting forth certain prescribed information about the nominee and nominating shareholder. That section also requires that the nomination be submitted at a prescribed time in advance of the meeting, as described below in “Shareholders’ Proposals for the 2013 Annual Meeting.” The Nominating/Governance Committee will consider recommending to the Board that it include in the Board’s slate of director nominees for a shareholders’ meeting a nominee submitted to Innotrac by a shareholder. In order for the Committee to consider such nominees, the nominating shareholder should submit the information about the nominee and nominating shareholder described in Article III, Section 3 of the Bylaws to the President at Innotrac’s principal executive offices not less than 14 nor more than 50 days before the first anniversary of the date that Innotrac’s proxy statement was released to shareholders in connection with the previous year’s annual meeting of shareholders. The nominating shareholder should expressly indicate that such shareholder desires that the Board and the Committee consider such shareholder’s nominee for inclusion with the Board’s slate of nominees for the meeting. The nominating shareholder and shareholder’s nominee should undertake to provide, or consent to Innotrac obtaining, all other information the Board and the Committee request in connection with their evaluation of the nominee. The shareholder’s nominee must satisfy the minimum qualifications for director described above. In addition, in evaluating shareholder nominees for inclusion with the Board’s slate of nominees, the Board and Committee may consider all relevant information, including: the factors described above; whether there are or will be any vacancies on the Board; the size of the nominating shareholder’s Innotrac holdings and the length of time such shareholder has owned such holdings; whether the nominee is independent of the nominating shareholder and able to represent the interests of Innotrac and its shareholders as a whole; and the interests and/or intentions of the nominating shareholder. Communicating with the Board The Board has established a procedure by which shareholders may send communications to the Board. Shareholders desiring to communicate directly with the Board can leave a confidential voice mail message at (678)584-4039 which is a dedicated telephone number for the Board, or can send communications to the Board by e-mail at bod@innotrac.com or by regular mail sent to the Company’s headquarters listed on the first page of this Proxy Statement directed to the attention of the Chairman of the Board. The internal counsel or outside counsel for Innotrac will review the communication and respond accordingly. Code of Ethics and Business Conduct Innotrac’s Board has adopted a Code of Ethics and Business Conduct applicable to all directors, officers and employees, including the principal financial and accounting officer. Waivers of the provisions of the Code for the benefit of any director or executive officer can only be granted by the Audit Committee. The Code is available at Innotrac’s website at www.innotrac.com through the “Investor Relations” link. Any waivers of the Code for the benefit of any director or executive officer will also be disclosed at that site. Board Leadership Structure The board of directors has not separated the position of Chairman of the board and Chief Executive Officer.Scott D. Dorfman, the founder of the Company, currently serves as both Chairman and Chief Executive Officer of the Company.Each of the standing committees of our board of directors is chaired by an independent director and each of our Audit, Compensation and Nominating/Governance Committees is comprised entirely of independent directors. 6 The board of directors believes that combining the position of Chief Executive Officer and Chairman of the Board allows the Chief Executive Officer to serve as a bridge between management and the Board, ensuring that both groups act with a common purpose.The Chief Executive Officer is the individual selected by the board of directors to manage the Company on a day to day basis, and his direct involvement in the Company’s operations makes him well positioned to lead productive board strategic planning sessions and determine the time allocated to each agenda item in discussions of the Company’s short- and long-term objectives. Additionally, the board has not appointed a lead independent director.Currently, the board consists of five directors, four of whom are independent.Due to the small size of the board, all of the independent directors are able to closely monitor the activities of the Company and meet regularly in executive sessions without management to discuss the development and strategy of the Company.These executive sessions allow the independent directors to review key decisions and discuss matters in a manner that is independent of our Chief Executive Officer.Therefore, the board has determined that a lead independent director is not necessary at this time.As the composition of the board changes and/or grows in the future, the board of directors intends to reevaluate the need for a lead independent director. Board’s Role in Risk Management Process Management is responsible for the day-to-day management of risks the Company faces, while the board, as a whole and through its committees, has responsibility for the oversight of risk management.The board believes that full and open communication between management and the board of directors is essential for effective risk management and oversight.The Board receives regular reports from members of senior management on areas of material risk to the Company, including operational, financial, legal and regulatory, strategic, competitive and reputational risks.Additionally, senior management is available to address any questions or concerns raised by the board on risk management-related and any other matters. While the board is ultimately responsible for risk oversight at the Company, our three board committees assist the board in fulfilling its oversight responsibilities in certain areas of risk.The Audit Committee assists the board in fulfilling its oversight responsibilities with respect to risk management in the areas of financial reporting, internal controls and compliance with legal and regulatory requirements, and, in accordance with the NASDAQ rules, discusses policies with respect to risk assessment and risk management.The Compensation Committee assists the board in fulfilling its oversight responsibilities with respect to the management of risks arising from our compensation policies and programs.The Nominating/Governance Committee assists the board in fulfilling its oversight responsibilities with respect to the management of risks associated with board organization, membership and structure, succession planning for our directors and executive officers, and corporate governance. 7 ITEMS FOR VOTE ELECTION OF DIRECTORS (Item Number 1 on the Proxy Card) The Board is divided into three classes of directors serving staggered three-year terms. Two directors are to be elected at the Annual Meeting for a three-year term expiring in 2016.Upon the recommendation of the Nominating/Governance Committee, the Board has nominated Scott D. Dorfman and Thomas J. Marano for these positions.Messrs. Dorfman and Marano have indicated that they will serve if elected, but if the situation should arise that either one is no longer able or willing to serve, the proxy may be voted for the election of such other person as may be designated by the Board of Directors. The following information, as of March 25, 2013, has been furnished by the nominees for director and the continuing directors. Except as otherwise indicated, the nominee and the continuing directors have been or were engaged in their present or last principal employment, in the same or a similar position, for more than five years. Nominees for Director at the Annual Meeting and Whose Term Will Expire in 2016 if Elected Name (Age) Information About the Nominees Scott D. Dorfman (55) Mr. Dorfman founded Innotrac and has served as Chairman of the Board, President and Chief Executive Officer since its inception in 1984. As Chairman, President, and Chief Executive Officer, as well as the founder, of the Company, and with over 28 years of experience at the Company, Mr. Dorfman brings to the Board of Directors a deep knowledge and understanding of the Company, its operations, and its line of business. Thomas J. Marano (62) Mr. Marano has been a director of Innotrac since August 2005.Mr. Marano is the Chief Executive Officer of Air Serv Corporation.Air Serv was acquired by ABM Industries in November of 2012, and Tom continues to serve as President of Air Serv Corporation, now a Division of ABM Industries.As CEO, Mr. Marano oversees the company's growth strategy and execution while building on Air Serv's values of integrity and service excellence.Mr. Marano rejoined Air Serv in 2006, after serving as CEO of Coffeecol, a food service coffee company.Before Mr. Marano’s initial relationship with Air Serv Corporation, Mr. Marano was the President and Chief Operating Officer for AHL Services, Inc. Prior to joining AHL Services, Mr. Marano was Vice President of Sales and Marketing for the Fountain Division of The Coca-Cola Company. Prior to Coca-Cola, Mr. Marano served in a variety of marketing and operational management roles, including Vice President of Apple Computer Corporation and Pepsi-Cola Company. Mr. Marano has extensive leadership experience in the business services industry which demonstrates his management capability and business insight.His experience brings valuable expertise in global operational issues and other industry practices to the Board of Directors. 8 Director Whose Terms Expire in 2014 Name (Age) Information About the Continuing Director Bruce V. Benator (55) Mr. Benator has been a director of Innotrac since 1997 and is the Managing Partner of Williams Benator & Libby, LLP, certified public accountants and consultants.He has been affiliated with the firm since 1984 and leads the transaction services practice for the firm.From 1979 to 1984, Mr. Benator was employed by Ernst & Young, LLP. Mr. Benator has served as a Director since the Company’s initial public offering in 1998, and has a unique knowledge of the operations of the Company and the Board of Directors.Additionally, Mr. Benator’s financial expertise and accounting skills are invaluable to the Board of Directors. Directors Whose Terms Expire in 2015 Name (Age) Information About the Continuing Directors Joel E. Marks (56) Mr. Marks has been a director of Innotrac since 2002 and since July 1, 2004, has served in various senior executive capacities at First Allied Holdings Inc., and its affiliates, a privately held financial services holding company.Mr. Marks currently serves as Chairman of First Allied Securities, Inc.Mr. Marks was formerly the President of Innovative Brokerage Solutions, Inc. from May 2002 until June 2004, providing investment consulting services to the independent brokerage community.From January 2001 to April 2002, Mr. Marks served as a Senior Vice President and Managing Director of First Union Securities, Inc.Prior to that, Mr. Marks served as Vice Chairman and Chief Operating Officer of JWGenesis Financial Corp., a firm he founded in 1983 and was acquired by First Union Securities, Inc. in January 2001.From 1987 through 1994, Mr. Marks served as Chief Financial Officer and Senior Vice President of APCO.Mr. Marks obtained his certification as a public accountant in 1978 and was employed in various capacities in both the audit and tax departments of the accounting firm of Deloitte Haskins & Sells (now Deloitte LLP). Mr. Marks’ certification as a public accountant, as well as his extensive experience in investment banking, provides the Board of Directors with unique expertise in complex financial issues, investment opportunities, and financial analysis. James W. Childs (45) Mr. Childs has been a director of Innotrac since August 2011.Mr. Childs is founder and current Managing Partner of Childs Advisory Partners, LLC, an investment banking firm.Prior to founding Childs Advisory Partners, he was Chief Executive Officer of Air Serv, a diversified service provider to the aviation industry.From 1998 to 2004 he cofounded and was the Chief Executive Officer of Impact Innovations Group, an IT staffing / services firm and from 1995 to 1998, Mr. Childs was a Vice President of Investment Banking for Robinson Humphrey/Solomon Smith Barney. Mr. Childs’ experience in growing and managing service businesses combined with his current strategic advisory activities to service industries contributes valuable operational insight to the Board of Directors of the Company. 9 ADVISORY VOTE ON EXECUTIVE COMPENSATION (Item Number 2 on the Proxy Card) The Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, or the Dodd-Frank Act, enables the Company’s shareholders to vote to approve on a non-binding basis the compensation of our Named Executive Officers, as disclosed in this Proxy Statement.As further described below under “Compensation of Executive Officers and Directors”, the primary objectives of our compensation program are to enhance Company profitability, and thus shareholder value, by aligning executive compensation with the Company’s business goals and performance, and by attracting, retaining and rewarding executive officers who contribute to the long-term success of the Company. We are asking our shareholders to indicate their support for the compensation of our Named Executive Officers.The proposal, known as a “say-on-pay” proposal, gives our shareholders the opportunity to express their views on the compensation of our Named Executive Officers.This vote is not intended to address any specific item of compensation, but rather the overall compensation of our Named Executive Officers.We are asking our shareholders to vote “FOR” the following resolution at the annual meeting: “RESOLVED, that the compensation paid to the Company’s Named Executive Officers, as disclosed pursuant to Item 402 of the Securities and Exchange Commission’s Regulation S-K, including the compensation tables and narrative disclosure in the Company’s Proxy Statement for its 2013 Annual Meeting, is hereby APPROVED” The say-on-pay vote and the above proposal is advisory only, and therefore is not binding on the Company, the Company’s Board of Directors or the Company’s Compensation Committee.However, the Compensation Committee and the Board of Directors intend to take into account the outcome of the advisory vote when considering future executive compensation arrangements for Named Executive Officers, although they are under no obligation to do so. ADVISORY VOTE TO DETERMINE THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION (Item Number 3 on the Proxy Card) The Dodd-Frank Act also enables our shareholders to indicate how frequently we should seek their advisory approval of compensation of our Named Executive Officers. By voting on this Item 3, shareholders may indicate whether they would prefer an advisory vote on the compensation of our Named Executive Officer’s once every one, two or three years. After considering this item, the Board of Directors has determined that an advisory vote on executive compensation that occurs once every one year is the most appropriate option for the Company, and therefore the Board of Directors recommends that you vote for an advisory vote on executive compensation every year. You may cast your vote on your preferred voting frequency by choosing the option of one year, two years, three years or abstain from voting when you vote in response to the following resolution: “RESOLVED, that the option of once every one, two or three years that receives the highest number of votes cast will be the shareholders’ preferred frequency with which the Company should hold an advisory shareholder vote to approve the compensation of the Company’s Named Executive Officers, as disclosed pursuant to Item 402 of the Securities and Exchange Commission’s Regulation S-K, including the compensation tables and narrative disclosure, in the Company’s Proxy Statement.” The option of one year, two years or three years that receives the highest number of votes cast by shareholders will be the frequency for the advisory vote on executive compensation that has been selected by shareholders. However, because this vote is advisory and not binding on the Board of Directors or the Company in any way, the Board of Directors may decide that it is in the best interests of our shareholders and the Company to hold an advisory vote on executive compensation more or less frequently than the option approved by our shareholders. The Board currently intends to consider the shareholders’ selection in deciding on a frequency. 10 COMPENSATION OF EXECUTIVE OFFICERS AND DIRECTORS Summary Compensation Table The following table sets forth the compensation awarded to, earned by, or paid by the Company during the years ended December 31, 2012 and December 31, 2011 to the Company’s Named Executive Officers. Name and Principal Position Year Salary (1) Bonus (2) Stock Awards (3) All Other Compensation (4) Total Scott D. Dorfman $ Chairman, President and Chief Executive Officer $ $
